Lake, Ch. J.
There was no authority for the granting of the new trial in this case. As we had occasion to show in the case of Cox v. Tyler, decided at the present term, the jurisdiction of a justice of the peace in the granting of new trials is fixed by statute, and is confined to cases wherein, on motion, it is shown to his satisfaction “ that the verdict was obtained by fraud, partiality, or undue means.”
This case does not come within that rule, for no showing of that sort was even attempted. The action of the justice complained of was therefore wholly unauthorized, and the judgment finally rendered erroneous. Eor these reasons the judgments of both the district court and the justice of the peace are reversed, and the cause remanded to the last named court, with instruction to enter *493judgment on the original verdict, on motion of the plaintiffs in error, and notice to the adverse party or his attorney.
Reversed and remanded.